UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                             ORDER

ARGEMIRO ZAPATA-CASTRO,                                     (S1) 18 Cr. 601 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the sentencing of the Defendant will take place on

July 28, 2020 at 4:00 p.m. Any submissions on behalf of the Defendant are due July 7, 2020,

and any submission by the Government is due on July 14, 2020.

               It is further ORDERED that the Probation Department prepare a presentence

investigation report for the Defendant.

Dated: New York, New York
       March 24, 2020
